Citation Nr: 0501424	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-27-615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the VA Regional 
Office (RO) in Manila, Republic of the Philippines, which 
determined that new and material evidence to establish 
entitlement to VA compensation benefits had not been 
submitted.  This case has been advanced on the Board's 
docket.  38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  By decision of February 1989, the Board determined that 
the appellant did not have legal entitlement to VA benefits.  

2.  The additional evidence added to the record since the 
February 1989 Board decision does not raise a reasonable 
possibility of substantiating the claim for eligibility to VA 
benefits.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for basic eligibility to VA benefits, and thus, the 
claim is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  After careful 
consideration, the Board finds that the VCAA does not apply 
in the instant case.  
 
The only issue before the Board is whether new and material 
evidence has been received which shows that the appellant had 
qualifying service.  The record includes a service department 
verification of the appellant's service, and the Board's 
review is limited to interpretation of the pertinent law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  "The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation."  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  
 
38 U.S.C.A. § 5103A(a)(2) states that "[t]he Secretary is 
not required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  As 
service department findings are binding on the Board, there 
is no reasonable possibility that any further development or 
additional evidence could substantiate the appellant's claim.  
Accordingly, there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits. 
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The appellant filed an original claim for entitlement to 
service connection for a kidney disability in May 1987.  In 
September and November 1987, the RO denied his claim.  The RO 
informed the appellant that the appropriate office of the U. 
S. Army had informed VA that he had no recognized guerrilla 
service, nor was a member of the Philippine Commonwealth Army 
in the service of the Armed Forces of the United States.  

The appellant appealed the 1987 decisions and in February 
1989, the Board denied the claim for basic eligibility for VA 
benefits.  In making its decision, the Board noted an 
affidavit for Philippine Army Personnel dated in February 
1946 which shows that the appellant served between 1941 and 
1946 with the USAFFE guerilla.  The Board also noted that in 
August 1987, the Department of the Army certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas in the 
service of the United States Armed Forces.  The Board pointed 
out that they were bound by the service department's 
certification and any change in that certification was a 
matter for consideration by the service department.

In August 1996 and October 2000, the appellant again applied 
for VA benefits.  The RO informed the appellant by letters 
issued in April 1997 and October 2000 that he was not 
eligible for VA benefits due to his lack of recognized 
military service.  The appellant was not given notice of his 
procedural and appellate rights.  Therefore, the RO's April 
1996 and October 2000 decisions are not final.

The February 1989 Board decision is final.  Once a denial of 
a claim has become final, it cannot subsequently be reopened 
unless new and material evidence has been presented.  38 
U.S.C.A. § 5108.  According to 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to VA 
decisionmakers and material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2003, the appellant filed a claim for VA benefits, 
claiming he was a prisoner of war.  The RO treated his claim 
as a request to reopen the claim for eligibility for VA 
benefits.  In response to the appellants claim, the RO made 
another request to the National Personnel Record Center 
(NPRC) to verify the veteran's service.  In December 2003, 
the NPRC referred the RO to their April 1972 and August 1987 
finding that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  

In support of his claim to reopen, the veteran submitted 
numerous statements to the effect that he served in the 
United States Army in World War II and that he was a prisoner 
of war.  He also reported that he had several medical 
disabilities as a result of such service.  Also submitted was 
a "VFI List of ACTIVE OLD AGE PENSIONERS", medical reports 
showing treatment for various disabilities, and several VA 
21-4142 forms, authorizations and consent to release 
information to the Department of Veterans Affairs.

The determinative issue in the instant case is whether since 
the final 1989 Board decision, the U. S. Government has 
verified that the appellant has recognized military service 
with the United States Armed Forces.  No such information has 
been submitted.  Thus, new and material evidence has been 
submitted to reopen the claim.  

Since the final Board decision, VA has been informed by the 
appropriate U. S. agency that the appellant has no recognized 
military service.  VA is bound by the determination of the 
appropriate service department.  As the appropriate office 
has not verified the appellant's active military service with 
the U. S. Armed Forces, the appellant is ineligible to VA 
benefits.  Therefore, the appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of eligibility for VA benefits has not been received, 
the claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


